In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-269 CR

____________________



JOEL ROBERT DEHERRERA, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 98044




MEMORANDUM OPINION
 On May 19, 2008, the trial court sentenced Joel Robert Deherrera on a conviction for
possession of a controlled substance.  Deherrera filed a notice of appeal on May 29, 2008. (1) 
The trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certification to the
Court of Appeals.
	On June 12, 2008, we notified the parties that we would dismiss the appeal unless an
amended certification was filed within fifteen days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been supplemented
with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 HOLLIS HORTON
										Justice
 
Opinion Delivered July 16, 2008
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.
1. In his notice of appeal, Deherrera spelled his surname "DeHerra."